DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .   
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/2/22 has been entered.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 11-13, 15, 20-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2007/0274385 A1 (“He”) in view of US 2017/0272755 A1 (“Holcomb”).  
Regarding claim 1, He discloses a method comprising: receiving video content comprising two or more frames (e.g. see at least frames 302 and 304 in Fig. 3, e.g. see at least paragraph [0020]); determining, based on one or more criteria (e.g. see difference, e.g. see at least paragraph [0022]), a similarity score, associated with each of the two or more frames, wherein the similarity score is indicative of similarity between consecutive frames of the two or more frames, wherein the one or more criteria are used to adjust the similarity score and are associated with at least one of: a scene change in the video content or motion in the video content (e.g. see statistical analysis of video stream scene change detection system in Fig. 3 includes computing average mean-absolute-difference (MAD) or sum-of-absolute-difference (SAD), e.g. see at least paragraphs [0005], [0022]); determining that the similarity 
Although He discloses frame dropping (e.g. see paragraph [0030]), it is noted He differs from the present invention in that it fails to particularly disclose generating, based on the determining that the similarity score associated with the at least one frame exceeds the threshold, information comprising an indication of the at least one frame to display for an increased duration during playback of the video content; and sending, to a decoder, the information to cause the at least one frame to be displayed for the increased duration. Holcomb however, teaches generating, based on the determining that the similarity score associated with the at least one frame exceeds the threshold (e.g. see detect whether there is significant change in the given frame relative to a control frame 520 in Fig. 5, paragraph [0064], e.g. by using a difference measure such as SAD SSD, MSE etc., paragraph [0073], and see example of 520 shown in Fig. 6: at step 630, the difference measure is compared to a content-dependent threshold to determine whether “no significant change detected” or “significant change detected” between the frames, e.g. see at least paragraph [0080]), information comprising an indication of the at least one frame to display for an increased duration during playback of the video content (e.g. see adjust display-time duration of control frame 545 in Fig. 5 based on 520, e.g. see metadata 890 indicating display-time duration values in Fig. 8, e.g. see paragraphs [0088]-[0089]); and sending, to a decoder (e.g. decoder, e.g. see decoder 270 in Figs. 2a-2b), the information to cause the at least one frame to be displayed for the increased duration (e.g. see metadata 890 indicating display-time duration values in Fig. 8, e.g. see paragraphs [0088]-[0089]).  
Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of He and Holcomb before him/her, to modify the method of increasing coding efficiency and reducing power consumption by on-line scene change detection while encoding inter-frame of He with Holcomb in order to selectively drop a frame when the cost of encoding the frame is expected to outweigh the benefit of encoding based on 
Regarding claim 2, He in view of Holcomb further teaches wherein the information is sent in a supplemental enhancement information (SEI) message (Holcomb: e.g. see SEI messages, paragraph [0052]).  The motivation above in the rejection of claim 1 applies here. 
Regarding claim 3, He in view of Holcomb further teaches wherein the determining further comprises determining, based on the information, a second at least one frame to not encode (Holcomb: e.g. see Fig. 8 illustrating that based on the comparison with control frame at least another frame is dropped and not encoded).  The motivation above in the rejection of claim 1 applies here.
Regarding claim 5, He further discloses wherein the one or more criteria are further associated with a quality metric comprising at last one of: a peak signal to noise ratio (PSNR), a video multimethod assessment fusion (VMAF), or a structural similarity (SSIM)+ (e.g. see PSNR, e.g. see at least paragraph [0030]). 
	Regarding claims 11-13, 15, 20-25, the claims recite analogous limitations to the claims above and are therefore rejected on the same premise.
Claims 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2007/0274385 A1 (“He”) in view of US 2017/0272755 A1 (“Holcomb”) in further view of US 2013/0010859 A1 (“Schwaab”).  
Regarding claim 10, although He discloses wherein the adjustment increases the similarity score (e.g. see statistical analysis of video stream scene change detection system in Fig. 3 includes computing average mean-absolute-difference (MAD) or sum-of-absolute-difference (SAD), e.g. see at least paragraphs [0005], [0022]; thus, based on the difference between frames, e.g. 302 and 304, the average MAD or SAD is decreased, i.e. similarity is increased), it is noted He differs from the present invention in that it fails to particularly disclose if a scene cut is detected in the consecutive frames of the two or more frames. Schwaab however, teaches if a scene cut is detected in the consecutive frames of the two or more frames (e.g. see the similarity measure may be determined between the current frame k and the previous frame k-1 such that the motion between these frames increases the similarity measure, e.g. see at least paragraph [0040]). 
. 
Claims 26-27, 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2007/0274385 A1 (“He”) in view of US 2017/0272755 A1 (“Holcomb”) in further view of US 2010/0111180 A1 (“Gao”).  
Regarding claim 29, although He discloses wherein the adjustment decreases the similarity score (e.g. see statistical analysis of video stream scene change detection system in Fig. 3 includes computing average mean-absolute-difference (MAD) or sum-of-absolute-difference (SAD), e.g. see at least paragraphs [0005], [0022]; thus, based on the difference between frames, e.g. 302 and 304, the average MAD or SAD is increased, i.e. similarity is decreased, if the difference is increased), it is noted He differs from the present invention in that it fails to particularly disclose if motion is detected in the consecutive frames of the two or more frames.  Gao however, teaches if motion is detected in the consecutive frames of the two or more frames (e.g. see sum of absolute temporal difference (SAD), or other metrics such as mean absolute error (MAE) and mean square error (MSE), used to represent the temporal difference or motion, e.g. see at least paragraph [0054]; thus, MSE for example is increased, i.e. similarity is decreased, if motion is detected).  
Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of He, Holcomb and Gao before him/her, to incorporate Gao into the method of increasing coding efficiency and reducing power consumption by on-line scene change detection while encoding inter-frame of He as modified by Holcomb in order to improve scene change detection by taking into account motion between frames and provide scene adaptive rate control. 
	Regarding claims 26-27, the claims recite analogous limitations to the claims above and are therefore rejected on the same premise. 
Claims 28, 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2007/0274385 A1 (“He”) in view of US 2017/0272755 A1 (“Holcomb”) in further view of US 2011/0051010 A1 (“Jiossy”).  
Regarding claim 30, although He discloses wherein the adjustment decreases the similarity score (e.g. see statistical analysis of video stream scene change detection system in Fig. 3 includes computing average mean-absolute-difference (MAD) or sum-of-absolute-difference (SAD), e.g. see at least paragraphs [0005], [0022]; thus, based on the difference between frames, e.g. 302 and 304, the average MAD or SAD is increased, i.e. similarity is decreased, if the difference is increased), it is noted He differs from the present invention in that it fails to particularly disclose if a previous frame, that is a distance shorter than a predetermined distance, was extended. Jiossy however, teaches if a previous frame, that is a distance shorter than a predetermined distance, was extended (e.g. see distance is computed between the histogram of the new frame and that of a previous frame and if a threshold is exceeded, a scene change announced as shown in Fig. 3, e.g. see at least paragraph [0017]; thus, similarity is decreased, as distance is increased and a scene change is detected if above the distance is above the threshold).  
Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of He, Holcomb and Jiossy before him/her, to incorporate Jiossy into the method of increasing coding efficiency and reducing power consumption by on-line scene change detection while encoding inter-frame of He as modified by Holcomb in order to detect scene change early on in the encoding sequence to reduce overhead of prediction stage. 
Regarding claim 28, the claim recite analogous limitations to the claims above and is therefore rejected on the same premise.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3, 5-8, 10-13, 15-18, and 20-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Dai et al., US 2010/0027663 A1, discloses intelligent frame skipping in video coding based on similarity metric in compressed domain
Lu, US 2019/0230358 A1, discloses method and apparatus for encoding processing blocks of a frame of a sequence of video frames using skip scheme

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCIS G GEROLEO whose telephone number is (571)270-7206.  The examiner can normally be reached on M-F 7:00 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571) 272-2988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Francis Geroleo/Primary Examiner, Art Unit 2485